IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-41040
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

THOMAS GEORGE KRUECK,

                                         Defendant-Appellant.


                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-00-CR-1155-ALL
                       --------------------
                         September 6, 2002


Before JOLLY, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     Thomas George Krueck has appealed his conviction for

possession with intent to distribute 50 kilograms or more of

marijuana, in violation of 21 U.S.C. § 841(a) & (b)(1)(C).

Krueck contends that, Apprendi v. New Jersey, 530 U.S. 466

(2000), the Government was required to prove that he knew the

quantity of the drug involved in his offense.   Krueck contends

that the Government failed to prove that he knowingly possessed

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 01-41040
                                 -2-

more than 50 kilograms of marijuana.    Prior to Apprendi, the

Government was not required to prove that the defendant knew the

precise quantity or type of the drug he possessed.    See United

States v. Valencia-Gonzales, 172 F.3d 344, 345-46 (5th Cir.

1999).    Apprendi did not overrule this jurisprudence.   See United

States v. Cazares-Ramirez, No. 01-40835 (5th Cir. Apr. 22, 2002)

(unpublished); United States v. Puente-Vasquez, No. 01-40767 (5th

Cir. Mar. 27, 2002) (unpublished); see also United States v.

Collazo-Aponte, 281 F.3d 320, 326 (1st Cir. 2002), petition for

cert. filed, No. 01-10893 (May 29, 2002); United States v.

Barbosa, 271 F.3d 438, 459 (3d Cir. 2001); United States v.

Sheppard, 219 F.3d 766, 768 n.2 (8th Cir. 2000), cert. denied,

531 U.S. 1200 (2001); United States v. Carrera, 259 F.3d 818, 830

(7th Cir. 2001).

     Krueck contends for the first time on appeal, that 21 U.S.C.

§ 841 is facially unconstitutional under Apprendi.    He concedes

that this contention is foreclosed by the jurisprudence of this

court, but he seeks to preserve the issue for Supreme Court

review.    See United States v. Slaughter, 238 F.3d 580, 581 (5th

Cir.), cert. denied, 532 U.S. 1045 (2001).    The judgment is

     AFFIRMED.